DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is in response to the applicant’s filing on October 09, 2020.  Claims 1 - 6 and 9 - 15 are pending and examined below.
Specification -Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
The abstract is objected to because: it uses the phrase “The invention relates to”; it contains legal phraseology “comprising and comprises”; it contains extensive mechanical and design details; and it is over 150 words in length.
Correction is required.  
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Specification
The disclosure is objected to because of the following informalities: The specification is objected to for the use of the acronym TPU without first providing the meaning of the acronym (See page 6, line 7).   For examination purposes, TPU has been read as “Thermoplastic Polyurethane”; however, providing a definition for an abbreviation or an acronym is important since applicant can be their own lexicographer.   
 	Appropriate correction is required.
The use of the term “Gore-Tex” (See page 7, line 7), which is a trade name or a mark used in commerce, has been noted in this application. The term should be 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  Please capitalize every letter of the word of the trademark “GORE-TEX®”
	Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informalities:  In Claim 5, Line 3 the “polytretrafluorethylene (PTFE)” is misspelled.  The correct spelling should be “Polytetrafluoroethylene (PTFE)”
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-6 & 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In Claims 1, 2, 4 and 6, it is unclear which openings “the openings” is referring to in line 20 and line 23 of claim 1.  It is unclear whether applicant is referring to the first and/or second set of openings on the lateral side and/or the first and/or second set of openings on the medial side.  Or, if “the openings” is referring to just one or both of the first sets of openings or the second set of openings; or, alternatively if applicant is referring to all openings in all sets of openings.  
Claim 5 it is rejected for being indefinite due to the language “characterized in that the semi-permeable membrane consists of or comprises polysulphone (PSU), polyether sulphone (PES), polyether imide (PI),  polytretrafluorethylene (PTFE) or polyamide (PA)”.   The scope of this claim is unascertainable, since it is unclear if only a single one of the one of these chemical compounds is required by this limitation (i.e. consists of); or, if the semi-permeable material simply needs to comprise just one of these chemical compounds.  For examining purpose the claim will be interpreted as comprising one of these chemical compounds based on the conjunction “or” used in the claim.
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 11 recites the broad recitation “at least 120%” and the claim also recites “preferably at least 140%” which is the narrower statement 
Claim 13 recites the broad recitation “at least twice as high” and the claim also recites “preferably at least three times as high” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 14 recites the broad recitation “connected with the same” and the claim also recites “preferably by means of a knitting or stitching process” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Any remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 2, 4 – 6, 9 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,392,835 B2 to Dekovic et al. (herein after “Dekovic”) in view of German Patent No. DE9113139 U1 to KLUNKER et al., based on the English Language Translation Provided EPO and Google (herein after “Klunker”).
As to claim 1, Dekovic discloses a shoe (See Figure 1), comprising a shoe upper (120) and a sole (110) which is connected with the shoe upper (120) (See Figure 1 and Col. 4, Lines 35-38, teaching a shoe upper (120) and a sole (110) which is connected with the shoe upper (120)(Col. 5, Line 9-10)), wherein the shoe upper (120) comprises a knitted structure (130) which at least partially surrounds a foot of a wearer during intended use of the shoe (100) (See Figure 1,and Col. 6, Lines 31-49)
wherein the knitted structure (130) comprises a first set of openings (153) arranged side by along a longitudinal extension (L) of the shoe upper (120) at a lateral side (16) of the shoe upper (120) and a first set of openings (153) arranged side by along the longitudinal extension (L) of the shoe upper (120) at a medial side (18) of the shoe upper (120) (See Annotated Figure 1 and Figure 5, teaching wherein the knitted structure (130) comprises a first set of openings (153) arranged side by side along a longitudinal extension (L) of the shoe upper (120) at a lateral side (16) of the shoe upper (120) and a first set of openings (153) arranged side by side along the longitudinal extension (L) of the shoe upper (120) at a medial side(18) of the shoe upper (120)).

    PNG
    media_image1.png
    755
    982
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    950
    904
    media_image2.png
    Greyscale

wherein both sets of first openings (153) are arranged in a defined first height level (hl) of the shoe upper (120) measured from the bottom of the sole (110) (See Annotated Figure 5 and Figure 1 and Col. 6, Lines 9-27, Dekovic teaches wherein both sets of first openings (153) are arranged in a defined first height level of the shoe upper (120) measured from the bottom of the sole (110))  wherein the knitted structure (130) comprises a second set of openings (152) arranged side by side along the longitudinal extension (L) of the shoe upper (120) at the lateral side (16) of the shoe upper (120) and a second set of openings (152) arranged side by side along the longitudinal extension (L) of the shoe upper (120) at the medial side (18) of the shoe upper (120) (See Annotated Figure 5, and Col. 6, Lines 9-2, teaching a second set of openings (152) arranged side by side along the longitudinal extension (L) of the shoe upper (120) at the lateral side (16) of the shoe upper (120) and a second set 

    PNG
    media_image3.png
    804
    1119
    media_image3.png
    Greyscale
 
wherein both sets of second openings are arranged in a defined second height level (h2) of the shoe  upper measured from the bottom of the sole (110) (See annotated Figures 1 and 5, teaching both sets of second openings are arranged in a defined second height level (h2) of the shoe  upper measured from the bottom of the sole (110)) , wherein the second height level (h2) is different from the first height level (hl) (See annotated Figures 1 and 5, teaching the second height level is different from the first height level), and wherein the shoe upper (120) comprises a reinforced structure (132) which encloses at least a part of the openings (152) (See Figure 1, teaching a reinforced structure (132) which encloses at least a part of opening (152)) and wherein the reinforced structure (132) is realized by a knitted structure (130) which is added to the knitted base material of the shoe upper (120) (See Col. 9, Lines 1-16 of Dekovic, teaching wherein the reinforced structure (132) is realized by a knitted structure (130) which is added to the knitted base material of the shoe upper (120)).
However Dekovic is silent wherein a semi-permeable membrane is arranged between the foot of the wearer and the knitted structure.  
Klunker teaches breathable footwear and specifically discloses wherein a semi-permeable membrane is arranged between the foot of the wearer and the knitted structure which covers the openings of the knitted structure (See Figure 1, Pages 1&2, teaching a semi-permeable membrane that is arranged between the foot of the wearer and the knitted structure (130).
Dekovic is analogous art to the claimed invention as it relates to footwear having a knitted structure with openings; and, Klunker is analogous art as it relates to the claimed invention in that it provides waterproof, and breathable footwear.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the knit footwear of Dekovic, with a semi-permeable membrane arranged between the foot of the wearer and the knitted structure which covers the openings of the knitted structure, as taught by Klunker, in order to provide waterproofing protection during use wherein the footwear may be exposed to the elements which would allow the user’s feet to stay dry even if 
As to Claim 2, Dekovic/Klunker discloses the shoe (100) of claim 1, wherein the semi-permeable membrane allows the flow of moisture and water vapour from the foot of the wearer through the semi-permeable membrane and via the openings to theQB\64708288.1Application No. TBDAttorney Docket No. 166755.00400 Preliminary Amendment dated October 9, 2020outer side of the shoe upper (120) and prevents the transfer from moisture from the outer side of the shoe upper (120) to the foot of the wearer (See Figure 1,and Pages 1&2 of Klunker, teaching the semi-permeable membrane that allows the flow of moisture and water vapour from the foot of the wearer through the semi-permeable membrane and via the openings to theQB\64708288.1Application No. TBDAttorney Docket No. 166755.00400 Preliminary Amendment dated October 9, 2020outer side of the shoe upper and prevents the transfer from moisture from the outer side of the shoe upper to the foot of the wearer).  	
As to Claim 4, Dekovic/Klunker discloses the shoe (100) of claim 1, characterized in that the openings (152 and 153) are adapted to thread a lace (154) through the same (See Figure 1, and Col. 6, Lines 9-13 of Dekovic, "In some embodiments, lace 154 may extend through pairs of lace apertures that are disposed along either side of instep area 150. In an exemplary embodiment, pairs of lace apertures may include a plurality of outer lace apertures 152 and a plurality of inner lace apertures 153").  
As to Claim 5, Dekovic/Klunker discloses the shoe (100) of claim 1, wherein the semi-permeable membrane consists of or comprises polysulphone (PSU), polyether sulphone (PES), polyether imide (PI), polytetrafluoroethylene (PTFE) or polyamide (PA) (See Lines 15 – 19 of Klunker, "For the upper of waterproof, breathable footwear, outer material is used that is air-permeable but at the same time water-permeable, such as leather or textile fabric. Waterproofing is achieved by arranging a waterproof, but water-vapor-permeable, functional layer inside the shoe. This can for example consist of expanded, microporous polytetrafluoroethylene (PTFE)").  
	As to Claim 6, Dekovic/Klunker discloses the shoe (100) of claim 1, characterized in that the semi-permeable membrane is connected with the shoe upper (120) in a bottom region and in a top region and is not connected with the shoe upper (120) in the region of the openings (See Pages 1-2, and in particular Page 2 of Klunker, teaching wherein the reinforced structure (132) is realized by a knitted structure (130) which is added to the knitted base material of the shoe upper (120).
As to Claim 9, Dekovic/Klunker discloses the shoe (100) of claim 1, characterized in that the knitted reinforced structure (130) has a higher density of meshes than the knitted base material (131) of the shoe upper (120) and/or additional meshes (164) which are added to the meshes of the knitted base material of the shoe upper (120) (See Col. 13, Lines 24-64, Dekovic teaches the knitted reinforced structure (130) has a higher density of meshes (164) than the knitted base material of the shoe upper (120) and/or additional meshes which are added to the meshes of the knitted base material of the shoe upper (2) by using the 1x1 and 2x2 mock mesh knit structures"). 
As to Claim 10, Dekovic/Klunker discloses the shoe of claim 1, characterized in that the knitted base material (131) of the shoe upper (120) has a base thickness (t) and the reinforced structure (132) has an increased thickness (T) (See Figures 1 and 5, and Col. 7, Lines 12-54, and Col. 8 Line 52 – Col. 9, line 16 of Dekovic, teaching that the reinforced structure would be thicker than the base structure).  


    PNG
    media_image4.png
    905
    846
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified to provide a thicker reinforced structure than the base knit structure.  The increased thickness of the reinforced structure would have been expected to provide a stronger more durable reinforced structure.
As to Claim 11, Dekovic/Klunker discloses the shoe (100) of claim 10, characterized in that the increased thickness (T) is at least 120%, preferably at least 140%, of base thickness (See Figures 1 and Annotated Figure 5, and Col. 7, Lines 12-54 of Dekovic). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the shoe of claim 10, characterized in that the increased thickness (T) is at least 120%, preferably at least 140%, of base thickness.  The increased thickness of the reinforced structure would have been expected provide a stronger more durable reinforced structure.
As to Claim 12, Dekovic/Klunker discloses the shoe (100) of claim 1, characterized in that a collar (140 ankle cuff) is arranged in the instep region (150) of the shoe upper (120) (In particular, See annotated Figure 15 of Dekovic, teaching that a collar (140) is arranged in the instep region of the shoe upper. 

    PNG
    media_image5.png
    831
    1111
    media_image5.png
    Greyscale

As to claim 13, Dekovic/ Klunker discloses the shoe of claim 12, characterized in that the stretchability of the collar (140) stretchability is at least twice as high, preferably at least three times as high, as the stretchability of the material of the shoe upper beyond the collar.  (See Col. 7, Lines 39-54 of Dekovic), teaching increased stretch for the stretchability of the material of the shoe upper beyond the collar).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a stretchable collar that is at least twice as high as the stretchability of the shoe upper beyond the collar.  It would have been expected to provide increased efficiency for placing/taking the shoe on and off of the shoe wearer. This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 14, Dekovic/Klunker discloses the shoe (100) of claim 12, characterized in that the collar (140) is manufactured separately from the rest of the shoe upper (120) and is connected with the same, preferably by means of a knitting or stitching process. (See Annotated Figure 15 teaching a collar connected to a shoe supper) (See Col. 7, Lines 39-65 of Dekovic teaching the collar being knitted).
As to Claim 15, Dekovic/Klunker discloses the shoe (100) of claim 1, characterized in that it is a soccer shoe (100), wherein the sole (110) comprises a plurality of cleats (114) (See Figure 1, and Col. 5, Lines 9-27, “outsole 112 includes a plurality of cleat members 114 that are configured to provide traction with a ground surface”) and (Col. 4, Line 38-40, Figure 2).

    PNG
    media_image6.png
    560
    805
    media_image6.png
    Greyscale


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,392,835 B2 to Dekovic et al. (herein after “Dekovic”) in view of German Patent No. DE9113139 U1 to KLUNKER et al. (herein after “Klunker”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0352173 A1 to BELL (herein after “Bell”).
As to Claim 3, Dekovic/Klunker discloses the shoe (100) of claim 1.
However Dekovic/Klunker are silent wherein the knitted structure comprises at least one more set of openings arranged side by side along the longitudinal extension (L) of the shoe upper at the lateral side of the shoe upper and at least one more set of openings arranged side by side along the longitudinal extension (L) of the shoe upper at the medial side of the shoe  upper, wherein both sets of additional openings, are 
Bell teaches knitted footwear wherein the knitted structure (140) comprises at least one more set of openings (330, 190) arranged side by side along the longitudinal extension (L) of the shoe upper (102) at the lateral side (346) of the shoe upper (102) and at least one more set of openings arranged side by side along the longitudinal extension (L) of the shoe upper (120) at the medial side(18) of the shoe  upper, wherein both sets of additional openings, are arranged in a defined height level (h3) of the shoe upper (120) measured from the bottom of the sole (110) (See annotated Figure 7,and Paragraph 62-63, Bell teaching a plurality of sets of openings  arranged side by side along the longitudinal extension (L) of the shoe upper  at the lateral side of the shoe upper and at least one more set of openings  arranged side by side along the longitudinal extension (L) of the shoe upper  at the medial side of the shoe upper (2, wherein both sets of additional openings  are arranged in a defined height level (h3) of the shoe upper  measured from the bottom of the sole).
Dekovic/Klunker is analogous art to the claimed invention as it relates to footwear; and, Bell is analogous art as it relates to the claimed invention in that it a plurality of openings to the knitted shoe.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the footwear of Dekovic/Klunker, with the knitted structure (140) comprises at least one more set of openings (330, 190) arranged side by side along the longitudinal extension (L) of the shoe upper (102) at the lateral side (346) of the shoe upper (102) and at least one more set of openings 
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.

    PNG
    media_image7.png
    883
    700
    media_image7.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent prior art carted relates to foot protection with similar .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732